DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1, 3, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyke et al., US PG PUB# 2021/0093919 A1 (hereinafter Lyke) in view of Martin et al., US PG PUB# 2020/0054931 (hereinafter Martin).
Regarding claims 1 and 13, Lyke discloses a computer system comprising: one or more processors, wherein the computer system is in communication with a display generation component and one or more input devices (0051 shows a display and a user interface); and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for [see para 0122, 0123 and figure 5B]: 
causing display, via the display generation component, of a user interface, wherein the user interface includes [see para 0137 and figures 6A-6D]: a plurality of workout suggestions displayed in a first region of the user interface, and one or more filtering options for filtering workout suggestions displayed concurrently with the plurality of workout suggestions [see paras 0051; interface recommends a set of exercises (e.g., “Sit-ups” 202A, “Push-ups” 202B, “Squats” 202C, etc.) and logs actual performance against an expected goal performance for the expected profile];
detecting, via the one or more input devices, a first user input directed to a first filtering option of the one or more filtering options [see paras 0051, 0052, 0102; a health tracking system based on the user's profile and/or one or more closely matching expected profiles. the workout recommendations may be further filtered by the client device based on client-side information (e.g., user schedule, available equipment, user mood, etc.) e.g., to focus on the subset of workouts that the user is interested in]; in accordance with a determination that the first user input directed to the first filtering option has been maintained for at least a predefined period of time [see paras 0010, 0048; analyzing workout data records to create an expected profile; recommending a workout for a user based on the expected profile; wherein the expected profile includes at least one heuristic for generating dynamic feedback with the workout; and updating a user data record based on a logged performance corresponding to the workout]: ceasing to display at least a portion of the plurality of workout suggestions within the first region of the user interface, so that the first region of the user interface includes a first subset of workout suggestions from the plurality of workout suggestions that are associated with the first filtering option and does not include workout suggestions that are not associated with the first filtering option [see paras 0015, 0017, 0071; receive a recommended workout and a profile comprising a performance metric; monitor performance during the recommended workout; and when the performance does not match the performance metric, provide dynamic feedback based on the profile];
However, Lyke fails to explicitly teach while the first subset of workout suggestions is displayed in the first region of the user interface, detecting, via the one or more input devices, a second user input corresponding to navigation to a first workout suggestion of the first subset of workout suggestions; and in response to detecting the second user input, causing display, via the display generation component, of a visual indication that the input is directed to the first workout suggestion while display of the first subset of workout suggestions is maintained in the first region of the user interface.  In the same field of endeavor Martin teaches while the first subset of workout suggestions is displayed in the first region of the user interface, detecting, via the one or more input devices, a second user input corresponding to navigation to a first workout suggestion of the first subset of workout suggestions; and in response to detecting the second user input, causing display, via the display generation component, of a visual indication that the input is directed to the first workout suggestion while display of the first subset of workout suggestions is maintained in the first region of the user interface in 0044, 0049, 0187, 0344. Both Lyke and Martin teach a workout recommendation system. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Lyke to incorporate the teaching of Martin, thus allow the system to use a plurality of parameters, including workout history, processed by artificial intelligence to recommend workout suggestions to the user (Martin, 0044, 0049, 0344).
	Regarding claim 3, Martin discloses wherein: the one or more filtering options are grouped into a first filtering category, the first filtering category is one of a plurality of filtering categories, and the first filtering category includes a plurality of filtering options and a second filtering category of the plurality of filtering categories includes a plurality of filtering options [see 0096, 0399 and figures 7, 9; category group similar athletes together. Personal Info: Date of birth, height, weight, gender, email (entered to receive ratings and progress reports).  Sport: select from a list of sports. Athletes can be filtered by specific sports, making finding an athlete easier. Position: the position the athlete plays in the selected sport].
	Regarding claim 9, Lyke discloses wherein the one or more programs further include instructions for: after detecting the first user input and in accordance with a determination that the first user input directed to the first filtering option has not been maintained for at least the predefined period of time [see paras 0010, 0048; analyzing workout data records to create an expected profile; recommending a workout for a user based on the expected profile; wherein the expected profile includes at least one heuristic for generating dynamic feedback with the workout; and updating a user data record based on a logged performance corresponding to the workout]: maintaining display, via the display generation component, of the plurality of workout suggestions in the first region of the user interface [see paras 0015, 0017, 0071; receive a recommended workout and a profile comprising a performance metric; monitor performance during the recommended workout; and when the performance does not match the performance metric, provide dynamic feedback based on the profile].
	Regarding claim 11, Martin discloses wherein causing display of a visual indication that the input is directed to the first workout suggestion while display of the first subset of workout suggestions is maintained in the first region of the user interface comprises: causing display, via the display generation component, of a preview video associated with the first workout suggestion while display of the first subset of workout suggestions is maintained in the first region of the user interface [see paras 0143, 0195, 0293 and figure 1, 3; exercises with demo video to all or select subscribers; add/send workouts to all or select subscribers; provide users the capability to classify a custom exercise as a testing, training or rehab exercise].
	Regarding claim 12, Martin discloses wherein the user interface further includes a second selectable user interface object that, when selected, removes one or more applied filtering options [see figures 25-26].
Regarding claim 13 is an independent claim and relates to a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a computer system that is in communication with a display generation component and one or more input devices, the one or more programs including instructions. Since the features of claim 13 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 13.
Regarding claim 14, Lyke discloses at a computer system that is in communication with a display generation component and one or more input devices: causing display, via the display generation component, of a user interface, wherein the user interface includes (0051 shows a display and a user interface); and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for [see para 0122, 0123 and figure 5B]: 
causing display, via the display generation component, of a user interface, wherein the user interface includes [see para 0137 and figures 6A-6D]: a plurality of workout suggestions displayed in a first region of the user interface, and one or more filtering options for filtering workout suggestions displayed concurrently with the plurality of workout suggestions [see paras 0051; interface recommends a set of exercises (e.g., “Sit-ups” 202A, “Push-ups” 202B, “Squats” 202C, etc.) and logs actual performance against an expected goal performance for the expected profile];
detecting, via the one or more input devices, a first user input directed to a first filtering option of the one or more filtering options [see paras 0051, 0052, 0102; a health tracking system based on the user's profile and/or one or more closely matching expected profiles. the workout recommendations may be further filtered by the client device based on client-side information (e.g., user schedule, available equipment, user mood, etc.) e.g., to focus on the subset of workouts that the user is interested in]; in accordance with a determination that the first user input directed to the first filtering option has been maintained for at least a predefined period of time [see paras 0010, 0048; analyzing workout data records to create an expected profile; recommending a workout for a user based on the expected profile; wherein the expected profile includes at least one heuristic for generating dynamic feedback with the workout; and updating a user data record based on a logged performance corresponding to the workout]: ceasing to display at least a portion of the plurality of workout suggestions within the first region of the user interface, so that the first region of the user interface includes a first subset of workout suggestions from the plurality of workout suggestions that are associated with the first filtering option and does not include workout suggestions that are not associated with the first filtering option [see paras 0015, 0017, 0071; receive a recommended workout and a profile comprising a performance metric; monitor performance during the recommended workout; and when the performance does not match the performance metric, provide dynamic feedback based on the profile]; however, Lyke fails to explicitly teach while the first subset of workout suggestions is displayed in the first region of the user interface, detecting, via the one or more input devices, a second user input corresponding to navigation to a first workout suggestion of the first subset of workout suggestions; and in response to detecting the second user input, causing display, via the display generation component, of a visual indication that the input is directed to the first workout suggestion while display of the first subset of workout suggestions is maintained in the first region of the user interface.  In the same field of endeavor Martin teaches while the first subset of workout suggestions is displayed in the first region of the user interface, detecting, via the one or more input devices, a second user input corresponding to navigation to a first workout suggestion of the first subset of workout suggestions; and in response to detecting the second user input, causing display, via the display generation component, of a visual indication that the input is directed to the first workout suggestion while display of the first subset of workout suggestions is maintained in the first region of the user interface in 0044, 0049, 0187, 0344. Both Lyke and Martin teach a workout recommendation system. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Lyke to incorporate the teaching of Martin, thus allow the system to use a plurality of parameters, including workout history, processed by artificial intelligence to recommend workout suggestions to the user (Martin, 0044, 0049, 0344).

Allowable Subject Matter
Claims 2, 4-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Hoffman et al. (US Patent No. 9,532,734) discloses  receive from an athletic activity monitoring system remote from the apparatus, athletic activity data recorded during athletic activity performed by a user; determine a type of athletic activity performed by the user based on the received athletic activity data.
	
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171